Citation Nr: 0018038	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran currently has corrected visual acuity of 
20/25 in the right eye and only finger counting acuity in the 
left eye; he is legally blind in his left eye.

2.  There is no medical evidence establishing a nexus between 
the veteran's current eye disorder and any in-service injury 
or disease.

3.  The veteran was discharged from service for reasons of 
unsuitability other than physical disability.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a vision disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), 
the veteran contends that he was discharged from service 
because of an eye condition, which remains disabling to the 
present day.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C.A. § 5107(a), the VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

With regard to the first Caluza requirement of a well-
grounded claim - medical evidence of a current disability - 
the veteran has proffered a February 1998 letter from an 
optometrist, who states as follows:  "[The veteran's] best 
corrected visual acuity is 20/25 in his right eye and [he 
has] only finger counting acuity in his left eye.  He is 
legally blind in his left eye."  Based on this statement, 
the Board finds sufficient medical evidence of a current eye 
disability and thus the first Caluza element of a well-
grounded claim is satisfied.  

However, there is no evidence of an in-service injury to the 
veteran's eye.  The Board notes that the veteran's service 
medical records (SMR's) are not available and are presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis.  The RO has undertaken efforts to obtain 
the veteran's service medical records, all essentially 
without success (See letter from RO to veteran dated June 25, 
1998, in which the veteran was requested to submit any SMR's 
he may have and to complete an enclosed NA Form 13055; the 
veteran did not subsequently submit any service medical 
documentation or a completed NA Form 13055).  As a result, 
the Board acknowledges that its obligation to explain its 
findings and conclusions is heightened and it will apply a 
more liberal approach to weighing evidence.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In addition to the lack of medical evidence of an in-service 
eye injury, the veteran has also failed to submit any medical 
evidence establishing a nexus between his current eye 
disability and any in-service injury or disease.  While the 
February 1998 letter from the optometrist is sufficient to 
establish a current eye disability, it does not provide an 
opinion stating that the veteran's current eye disorder is 
linked to an in-service injury or disease.  Absent medical 
nexus evidence linking the veteran's eye disorder to an in-
service injury or disease, the Board must deny the veteran's 
claim of entitlement to service connection for an eye 
disability as not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

Finally, the Board notes that information contained in the 
veteran's DD Form 214 (Report of Transfer or Discharge) 
contradicts his contention that an eye injury prompted his 
discharge from service.  Under the section entitled "Reason 
and Authority for Discharge" (Box 11c), it states, "Par. 3a 
AR 635-209."  This citation refers to Army Regulation 635-
209, Paragraph 3(a), which provides for discharges based on 
unsuitability.  Such discharges are given for lack of 
physical stamina (Paragraph 3(a)(1)); character or behavior 
disorders in schizoid, paranoid, cyclothymic, inadequate or 
asocial personalities (Paragraph 3(a)(2)); apathy, defective 
attitude, or inability to expend effort constructively 
(Paragraph 3(a)(3)); and nonpersistent, but temporarily 
disruptive reactions to acute or special stress (Paragraph 
3(a)(4)).  Further, Paragraph 1(b) states as follows:

Medical channels for evacuation, 
reclassification and discharge are 
designed for the disposition of 
individuals who are sick or injured.  An 
individual whose condition still warrants 
discharge for physical disability after 
maximum medical treatment will be 
processed for separation under AR 600-
450.  An individual who has demonstrated 
inaptitude or unsuitability for military 
service but whose psychiatric or physical 
condition is not such as to warrant 
discharge for disability will be disposed 
of under these regulations.

Therefore, despite the absence of the veteran's SMR's, the 
Board finds that the veteran's discharge was not effectuated 
because of a physical disability, but was instead brought 
about because of a non-physical unsuitability reason.  


ORDER

The claim of entitlement to service for a vision disorder is 
denied as not well-grounded.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

